                                                                                           FILED
                                                                                  2019 Oct-10 AM 10:51
                                                                                  U.S. DISTRICT COURT
                                                                                      N.D. OF ALABAMA


                        UNITED STATES DISTRICT COURT
                       NORTHERN DISTRICT OF ALABAMA
                           NORTHEASTERN DIVISION
UNITED STATES OF AMERICA                   )
                                           )
      Plaintiff,                           )
                                           )
v.                                         )   Case No.: 5:19-cr-0153-LCB-JHE-1
                                           )
HEATHER NICOLE HASTINGS                    )
                                           )
      Defendant.                           )

                                      ORDER

      The magistrate judge entered a report on August 16, 2019, recommending

that the defendant’s motion to suppress be denied. The report and recommendation

provided that the either party was entitled to file specific written objections within

14 days of its entry. However, no objections were filed.

      Having carefully reviewed and considered de novo all the materials in the

Court file, including the report and recommendation, the magistrate judge’s report

is ADOPTED and the recommendation is ACCEPTED. Accordingly, the Court

ORDERS that the defendant’s motion to suppress (Doc. 13) is DENIED.

      DONE and ORDERED October 10, 2019.



                                    _________________________________
                                    LILES C. BURKE
                                    UNITED STATES DISTRICT JUDGE
